Citation Nr: 1032763	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  08-29 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin disability, claimed as 
jungle rot. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1963 to 
September 1967.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2008, a statement of the case 
was issued in September 2008, and a substantive appeal was 
received in September 2008.  

The Board notes that the issues of service connection for 
cervical spine disability, low back disability, left wrist carpal 
tunnel syndrome, dizzy spells and tinnitus were also on appeal 
and addressed in the September 2008 statement of the case.  
However, in his September 2008 substantive appeal, the Veteran 
indicated that he only wished to continue his appeal for service 
connection for jungle rot (skin disability).  Thus, there remain 
no allegations of errors of fact or law for appellate 
consideration of these issues.  See 38 C.F.R. § 20.204 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for skin disability, 
claimed as jungle rot.  Service treatment records showed that the 
Veteran had fungus of the feet in April and August 1967.  
Further, the September 1967 service examination prior to 
discharge showed that the skin examination revealed scattered 
fungal lesions over trunk.  Current VA treatment records showed 
an assessment of nummular eczema and traumatic purpura.  The 
Veteran has claimed that he has continued to have skin problems 
since service.  The Board recognizes that the nature of a skin 
disability is that it can reoccur at various times.  Thus, given 
the evidence of skin problems in service and findings of a 
current skin disability, the Board finds that a VA examination is 
required in order to meet the requirements of 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature, extent and etiology of any 
currently manifested skin disability.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  After examining the Veteran 
and reviewing the claims file, the examiner 
should clearly delineate all skin 
disabilities.  Further, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
skin disability is related to service, to 
include skin symptoms noted during service.  

2.  Thereafter, the RO should review the 
record and determine if the benefit sought 
can be granted.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


